DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1, 17, and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, and 19 respectively of U.S. Patent No. 10888173. Although the claims at issue are not identical, they are not patentably distinct from each other because; notably, the reference application (US 10888173) claims anticipating features to those of the instant application (17/145645), where the only difference is that the reference application explicitly claims “a plurality of vibration isolators” comprising “a first vibration isolator” and “a second vibration isolator”; comparatively to purely “a plurality of vibration isolators” in the instant application. Claim 1 of the instant application is anticipated by claim 1 of the reference application. Similar considerations are made between claims 17 alongside claims 19 of both the instant application and the reference application, where the claimed subject matter of the reference application (US 10888173) anticipates the broader claimed subject matter of the instant application (17/145645), with the only different being “a first vibration isolator” “a second vibration isolator” between the first and second supporting structures and respective post top/post bottom in the reference application, comparatively to purely “a plurality of vibration isolators” between either supporting structure in the instant application for claim 17, with the reference application anticipating the instant application. Similarly in claims 19 the differences are the claimed “first means for mounting the flow control assembly in the housing and dampening transmission of vibration” and “second means for mounting…” of the reference application, comparatively to the broadly claimed “means for dampening transmission of vibration” and the broad “air manifold” in the instant application, with the reference application anticipating the instant application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first set of projections of the second vibration isolator abutting a printed circuit board, and the inner rim of the second vibration isolator abutting the second supporting structure must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters "114A" and "114B" have both been used to designate ‘one or more of the air chambers’; “156” and “158” have both been used to designate ‘one or more outlets’; “166” and “168” have both been used to designate ‘one or more additional tubes’; “170” and “171” have both been used to designate ‘one or more vents’; “144”, “145A”, and “145B” have all been used to designate ‘one more of the valves’. It is respectfully recommended to group like-
Additionally, reference characters “176” and “178” have both been used to designate ‘a post’; “180”, “182”, “196”, and “198” have all been used to designate ‘a supporting structure’; “184”, “190”, “200”, and “206” have all been used to designate ‘a projection’; “186”, “192”, “202”, and “208” have all been used to designate ‘a stop’; “188”, “194”, “204”, and “210” have all been used to designate ‘a hole’; “220” and “222” have both been used to designate ‘projections’, which is additionally confusing in reference to characters 180-198 above. It is respectfully recommended to differentiate unlike-components necessitating differentiation, such as ‘a first post 176’ and ‘a second post 178’.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Reference characters "114A" and "114B" have both been used to designate ‘one or more of the air chambers’; “156” and “158” have both been used to designate ‘one or more outlets’; “166” and “168” have both been used to designate ‘one or more additional tubes’; “170” and “171” have both been used to designate ‘one or more vents’; “144”, “145A”, and “145B” have all been used to designate ‘one more of the valves’. It is respectfully recommended to group like-
Additionally, reference characters “176” and “178” have both been used to designate ‘a post’; “180”, “182”, “196”, and “198” have all been used to designate ‘a supporting structure’; “184”, “190”, “200”, and “206” have all been used to designate ‘a projection’; “186”, “192”, “202”, and “208” have all been used to designate ‘a stop’; “188”, “194”, “204”, and “210” have all been used to designate ‘a hole’; “220” and “222” have both been used to designate ‘projections’, which is additionally confusing in reference to characters 180-198 above. It is respectfully recommended to differentiate unlike-components necessitating differentiation, such as ‘a first post 176’ and ‘a second post 178’.  
Appropriate correction is required.
Claim Objections
Claim 18 is objected to because of the following informalities:  "wherein the each of the plurality of vibration isolators [[each]] comprise a cylindrical portion extending substantially circumferentially…" should read "wherein [[the]] each of the plurality of vibration isolators [[each]] comprise a cylindrical portion extending substantially circumferentially".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 2 (and dependents thereof) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Notably, claim 2 recites the limitation “the vibration isolators reduce transmission of vibration from the flow control assembly to the housing compared to the air controller being in direct contact with the first or second supporting structure”. The bolded portion of the limitation is notably lacking antecedent basis in the original application the instant application is a continuation of (US App. No. 15/337484). More particularly, the limitation appears to be interpretable as an exclusionary proviso (to otherwise state ‘the air controller is not in direct contact with the first or second supporting structure’). Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a). Applicant’s figures cannot be considered to disclose an exclusionary limitation, particularly in light of the fact applicant’s specification states “Some embodiments of an air controller pump system can include one or more of the features and functions disclosed herein. Some embodiments can include vibration isolators for dampening vibration of a flow control assembly to achieve quieter operation” (page 1, lines 17-20); and further states “Moreover, one or more features present on one or more of the various embodiments can be considered optional, and need not necessarily be included in all embodiments. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 (and dependents thereof) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, the limitation “wherein the plurality of vibration isolator isolators are positioned between the post ends” is recited. There is insufficient antecedent basis for “the post ends” as “a post end”/”a first post end”/”a second post end”/etc have not been previously disclosed. For the purposes of examination, the claim has been construed to read such that the first post top, the first post bottom, the second post top, and the second post bottom are considered as “the post ends”. However, appropriate correction/amendment is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims  1-6, 16, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Feingold et al. (U.S. Pub. No. 2008/0181795); hereafter Feingold, in view of Itakura et al (U.S. Pat. No. 5,052,904); hereafter Itakura.
Regarding claim 1, Feingold discloses (FIGS. 1,2, and 13) an air bed system (Abstract) comprising: a mattress comprising a first inflatable air chamber (Abstract); and an air controller (42 and 30; FIG. 1) fluidly connected to the first inflatable air chamber of the mattress for inflating and deflating the first inflatable air chamber (Abstract), the air controller comprising: an air pump (42; FIG. 1); a flow control assembly  (30) fluidly connected between the air pump and the first inflatable air chamber (between 62 and 38; FIG. 2); first (22; FIG. 13) and second (22; FIG. 1) supporting structures, wherein the flow control assembly is supported between the first and second supporting structure (paragraph 0027: “The platform 20 may also…as for attaching the enclosure top 80 (FIG. 11)”); 
However, Feingold does not disclose a plurality of vibration isolators between the first and second supporting structures and the flow control assembly.
Regardless, Itakura teaches (FIGS. 1, 2, 4, and Modified FIG. 4a) an air pump flow assembly (12; FIG. 1) enclosed within a housing (2 and 4; FIG. 2) with first (46; FIG. 2) and second (32) supporting structures and two vibration isolators (34; FIGS. 2 and 4) positioned therebetween (Modified FIG. 4a).
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the vibration isolators of Itakura (34; FIGS. 2 and 4) into the manifold and between the first and second supporting structures of Feingold (30 and 22 {of 80 and 20} respectively; FIGS. 1, 2, and 13 respectively). Where it is acknowledged in Itakura that “Due to the provision of mounting posts 32 and cushioning rubber cups 34….in operation pump vibrations are 
	Thus, it would have been simple modification to incorporate the vibration isolators of Itakura (34; FIGS. 2 and 4) into the manifold and between the first and second supporting structures of Feingold (30 and 22 {of 80 and 20} respectively; FIGS. 1, 2, and 13 respectively), thereby better dampening vibrations of the air flow control system of Feingold in a manner similar to that expressed in Itakura (Col. 4, lines 62-66; Col. 1, lines 48-50).

    PNG
    media_image1.png
    354
    368
    media_image1.png
    Greyscale

Modified FIG. 4a
Regarding claim 2, Feingold as modified by Itakura discloses (Feingold: FIGS. 1, 6, and 13; Itakura: Modified FIG. 4a; Col. 4, lines 62-66) the air bed system of claim 1, wherein the air controller (Feingold: 42, 30; FIG. 1) comprises a housing having a housing top (Feingold: 80; FIG. 6) and a housing bottom (Feingold: 20; FIG. 6), wherein the first supporting structure is part of the housing top (As illustrated in FIG. 13) and the second supporting structure is part of the housing bottom (As illustrated in 
Regarding claim 3, Feingold as modified by Itakura discloses (Feingold: FIG. 2) the air bed system of claim 1, wherein the flow control assembly comprises an air manifold (30; FIG. 12 and a plurality of valves (35; FIG. 2) connected to the air manifold (As illustrated in FIG. 2).
Regarding claim 4, Feingold as modified by Itakura discloses (Feingold: Modified FIG. 4b; Itakura: Modified FIG. 4a; Col. 4, lines 62-66) the air bed system of claim 3, wherein the air manifold comprises a first vertical post (Feingold: Modified FIG. 4b) having a first post top (Modified FIG. 4b) and a first post bottom (Modified FIG. 4b) and a second vertical post (Modified FIG. 4b having a second post top (Modified FIG. 4b) and a second post bottom (Modified FIG. 4b), wherein the plurality of vibration isolators are positioned between the post ends and the supporting structures (Itakura: as illustrated in Modified FIG. 4a).

    PNG
    media_image2.png
    537
    725
    media_image2.png
    Greyscale

Modified FIG. 4b
Regarding claim 5, Feingold as modified by Itakura discloses (Feingold: FIGS. 2 and Modified FIG. 4b) the air bed system of claim 4, wherein the plurality of valves are rigidly mounted to the air manifold along a length of the air manifold between the first vertical post and the second vertical post (as illustrated in FIG. 2 with deference to Modified FIG. 4b).
Regarding claim 6, Feingold as modified by Itakura discloses (Feingold: FIGS. 10 and 11) the air bed system of claim 3, wherein the valves comprise solenoid valves (Feingold: paragraph 0029) rigidly mounted to the air manifold (As illustrated in FIGS. 10 and 11) and wherein the air pump comprises a positive displacement pump (42; FIG. 1; paragraph 0027: ‘diaphram pump’, a known positive displacement pump) spaced from the air manifold and connected to the air manifold via a tube (62).
Regarding claim 16, Feingold as modified by Itakura discloses (Itakura: Col. 5, lines 16-18) the air bed system of claim 1, wherein the vibrations isolators comprise an elastomer (Itakura: Col. 5, lines 16-18 “rubber cups 34”).
Regarding claim 19, Feingold discloses  (FIG. 1, 2, and 13) an air controller (42 and 30; FIG. 1) comprising: an air pump (42; FIG. 1); a flow control assembly (30) having an air manifold (as illustrated in FIG. 1) fluidly connected to the air pump (42) and a plurality of valves (35; FIG. 2) mounted to the air manifold (as illustrated in FIG. 1); a housing (80 and 20; FIGS. 13 and 1 respectively) comprising a first and second support structure (first (22; FIG. 13) and second (22; FIG. 1)) and means for (22; FIGS. 1 and 13) mounting the flow control assembly in the housing. 
However, Feingold does not disclose wherein the means for mounting additionally dampen transmission of vibration from the flow control assembly or air pump to the housing.
Regardless, Itakura teaches (FIGS. 1, 2, 4, and Modified FIG. 4a) an air pump flow assembly (12; FIG. 1) enclosed within a housing (2 and 4; FIG. 2) with supporting structures (32/46; FIG. 2) and means in the form of vibration isolators (34; FIGS. 2 and 4) positioned therebetween (Modified FIG. 4a) that dampen transmission of vibration from the flow control assembly to the housing.

Thus, it would have been simple modification to incorporate the vibration isolators of Itakura (34; FIGS. 2 and 4) into the manifold and between the first and second supporting structures of Feingold (30 and 22 {of 80 and 20} respectively; FIGS. 1, 2, and 13 respectively), thereby better dampening vibrations of the air flow control system of Feingold in a manner similar to that expressed in Itakura (Col. 4, lines 62-66; Col. 1, lines 48-50) and providing means for mounting the flow control assembly in the housing that dampens transmission of vibration from the flow control assembly to the housing.
Regarding claim 20, Feingold as modified by Itakura discloses (Feingold: Modified FIG. 4b; Itakura: Modified FIG. 4a; Col. 4, lines 62-66) the air controller of claim 19, wherein the manifold includes a first vertical post (Feingold: Modified FIG. 4b) that extends along an axis and has a first post top (Modified FIG. 4b) and a first post bottom (Modified FIG. 4b) opposite to the first post top along the axis (as considered in Modified FIG. 4b), the means (Itakura: plurality of vibration isolators as illustrated in Modified FIG. 4a) positioned between and supported by the first supporting structure and the first post top (Itakura: as illustrated in Modified FIG. 4a).
Regarding claim 21, Feingold as modified by Itakura discloses (Feingold: Modified FIG. 4b; Itakura: Modified FIG. 4a) the air controller of claim 20, wherein the means for damping transmission of vibration is a first means for damping transmission of vibration (Itakura: col. 4, lines. 62-66), wherein the manifold includes a second vertical post (Feingold: Modified FIG. 4b) that extends along an axis and has .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feingold as modified by Itakura in further view of Kondo (U.S. Pat. No. 3,825,374).
Regarding claim 7, Feingold as modified by Itakura discloses (Feingold: FIGS. 1 and 6) the air bed system of claim 1, wherein the air controller (Feingold: 42, 30; FIG. 1) comprises a housing having a housing top (Feingold: 80; FIG. 6) and a housing bottom (Feingold: 20; FIG. 6), wherein the first supporting structure is part of the housing top (As illustrated in FIG. 13) and the second supporting structure is part of the housing bottom (As illustrated in FIG. 1).
However, Feingold as modified by Itakura does not disclose wherein a threaded fastener extends through holes defined by the housing bottom, the plurality of vibration isolators, the flow control assembly, and the housing top to connect the housing top to the housing bottom and to retain the flow control assembly in place within the housing. 
Regardless, Kondo teaches (FIGS. 1-4) a pump housing wherein a threaded fastener extends through holes defined by the housing bottom (as illustrated in FIG. 4), and the housing top (as illustrated in FIG. 3. 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the single threaded through screws of Kondo (51; FIG. 1) into the assembly of Feingold as modified by Itakura (Feingold: 22/30; FIGS. 1 and 13; Itakura: through 
Thus, it would have been simple modification to have incorporated the single threaded through screws of Kondo (51; FIG. 1) into the assembly of Feingold as modified by Itakura (Feingold: 22/30; FIGS. 1 and 13; Itakura: through 32/42/46/60), where predictably the fasteners and corner structures may be omitted, thereby simplifying manufacturing and reducing material costs.
Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feingold as modified by Itakura in further view of Ko (U.S. Pub. No. 2005/0284868).
Regarding claim 8, Feingold as modified by Itakura discloses (Itakura: Modified FIG. 4c) the air bed system of claim 1, wherein the plurality of vibration isolators each comprise a cylindrical portion (Itakura: Modified FIG. 4c) extending substantially circumferentially about an axis (Modified FIG. 4c) and an annular portion (Modified FIG. 4c) extending substantially radially with respect to the axis and having an inner rim (Modified FIG. 4c) and an outer rim connected to an end of the cylindrical portion. 
However, Feingold as modified by Itakura does not disclose where the inner rim defines a hole (that projects through).

    PNG
    media_image3.png
    379
    391
    media_image3.png
    Greyscale

Modified FIG. 4c

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the vibration dampener of Ko (as illustrated in FIGS. 1-3) for the vibration dampener of Feingold as modified by Itakura (Itakura: Modified FIG. 4a, Modified FIG. 4c). Where it is acknowledged in Ko the additional projections (Modified FIG. 3) thereof avail further dampening between two contacted surfaces (paragraph 0018) where official notice is taken that the protrusions thereof would avail greater resistance to rotational effects.

    PNG
    media_image4.png
    267
    396
    media_image4.png
    Greyscale

Modified FIG. 3
It would have been simple modification to have incorporated the vibration dampener of Ko (as illustrated in FIGS. 1-3, Modified FIG. 3) for the vibrational dampener of Feingold as modified by Itakura (Itakura: Modified FIG. 4a), where the additional hole and projections of Ko (Modified FIG. 3) avails the structure with superior dampening as acknowledged by Ko (paragraph 0018) and further provided better resistance to any rotational stresses conferred through the first and second supporting structure. The combination hereafter ‘Feingold Modified’.
Regarding claim 9, Feingold Modified discloses (Ko: Modified FIG. 3) the air bed system of claim 8, wherein the annular portion comprises a first set of projections (Ko: Modified FIG. 3) extending from a first side of the annular portion (as illustrated in Modified FIG. 3) and a second set of projections (Modified FIG. 3) extending from a second side of the annular portion (as illustrated in Modified FIG. 3), wherein the second side is positioned opposite the first side (as illustrated in Modified FIG. 3). It is notable that in FIG. 2 and Modified FIG. 3, the second set of projections is shown in cross section as a circular article; if the structure were an annular ring, a line tangent with the top of the projections would span between the first and second individual projections. Therefore, the second set of projections must be at least two nub-styled projections. 
Regarding claim 10, Feingold Modified discloses (Ko: FIGS. 1-3 and Modified FIG. 3) the air bed system of claim 9, wherein the first set of projections each extend radially from the inner rim to the outer rim (As illustrated in FIGS. 1 and 2 with deference to Modified FIG. 3) and the second set of projections are shaped differently than the first set of projections (As illustrated in FIG. 2 with deference to Modified FIG. 3).
Regarding claim 11, Feingold Modified discloses (Ko: Modified FIG. 3) the air bed system of claim 10, wherein the second set of projections are positioned proximate to and spaced from an inner surface of the cylindrical portion (as illustrated in Modified FIG. 3).
Claims 1, 8-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feingold in view of Yeh et al. (U.S. Pat. No. 7,926,780), hereafter 'Yeh'.
Regarding claim 1, Feingold discloses (FIGS. 1,2, and 13) an air bed system (Abstract) comprising: a mattress comprising a first inflatable air chamber (Abstract); and an air controller (42 and 30; FIG. 1) fluidly connected to the first inflatable air chamber of the mattress for inflating and deflating the first inflatable air chamber (Abstract), the air controller comprising: an air pump (42; FIG. 1); a flow control assembly  (30) fluidly connected between the air pump and the first inflatable air chamber (between 62 
However, Feingold does not disclose a plurality of vibration isolators positioned between the first supporting structure and the second supporting structure and the air controller.
Regardless, Yeh teaches (FIGS. 1, 6 and 7) a vibrational dampener and isolator (10; FIG. 7) that is positioned between a first supporting structure and a second supporting structure (both 43 {sidewalls} of FIG. 7).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the vibrational dampeners of Yeh (10; FIG. 7; excluding elements 515, 31, and 33; FIGS. 1 and 2) into the suspended airflow system of Feingold (30 as connected between 80 and 20 through 22; FIGS. 1 and 6; paragraph 0027). Where it is acknowledged in Yeh that  “the vibration generated… will be absorbed by the vibration dampening structures 10 because of the shock-absorbing pads 531 of the vibration dampening structures 10 engaging with the sidewalls 21” (Col. 3, lines 43-46). It would have been further obvious to incorporate the post structure of Yeh (35) into the assembly of Feingold (as illustrated in FIG. 15, [the protrusion member disposed near the reference numeral 30]). Where Yeh acknowledges “the ends of the shock-absorbing pads 531….and the corresponding protruding blocks 532 abut… adjacent to the shaft portion 35 of the screw 30. Thereby securing the dampening element 50 onto the screw 30, and composing the vibration dampening structure 10” (Col. 3, lines 5-12).
Thus, it would have been simple modification to incorporate the vibrational dampeners of Yeh (as illustrated and arranged about a suspended structure in FIG. 7, excluding portions 515, 31, and 33; FIGS. 1 and 2) into the suspended airflow system of Feingold (30 as connected between 80 and 20 through 22; FIGS. 1 and 6; paragraph 0027) and incorporating the post portion of Yeh (35; FIG. 1) into similar to the protrusion nearest the numeral 30 of FIG. 15) both on the top and bottom as is necessary in Yeh to isolate the structure and facilitate vibrational absorption as desired in Yeh. FIG. 6 of Yeh is to be understood as the orientation of the first and third vibration isolator (on the top posts), and inverted as the second and fourth vibration isolator as illustrated in Modified FIG. 6.

    PNG
    media_image5.png
    349
    535
    media_image5.png
    Greyscale
 
Modified FIG. A
Regarding claim 8, Feingold as Modified discloses (Yeh: FIGS. 1 and 6) the air bed system of claim 1, wherein the plurality of vibration isolators each comprise a cylindrical portion (Yeh: 517; FIG. 6) 
Regarding claim 9, Feingold as Modified discloses (Yeh: FIG. 1) the air bed system of claim 8, wherein the annular portion comprises a first set of projections (Yeh: 531; FIG. 1) extending from a first side of the annular portion (as illustrated in FIG. 1) and a second set of projections (532) extending from a second side of the annular portion (as illustrated in FIG. 1 of Yeh), wherein the second side is positioned opposite the first side (as illustrated in FIG. 1 of Yeh).
Regarding claim 10, Feingold as Modified discloses (Yeh: FIG. 1) the air bed system of claim 9, wherein the first set of projections (Yeh: 531; FIG. 1) each extend radially from the inner rim to the outer rim (As illustrated in FIGS. 1 of Yeh) and the second set of projections (532) are shaped differently than the first set of projections (As illustrated in FIG. 1 of Yeh).
Regarding claim 11, Feingold as Modified discloses (Yeh: FIGS. 1 and 6) the air bed system of claim 10, wherein the second set of projections are positioned proximate to and spaced from an inner surface of the cylindrical portion (as illustrated in FIGS. 1 and 6).
Regarding claim 12, Feingold as Modified discloses (Modified FIG. A; Yeh: FIGS. 4, 6 and 7; Feingold: FIGS. 15 and Modified FIG. 4b) the air bed system of claim 10, wherein the flow control assembly comprises a first vertical post (Feingold: Modified FIG. 4b) having a first post top (Modified FIG. A]) and a first post bottom (Modified FIG. A), wherein one of the plurality of vibration isolators (Yeh: 10; as Modified FIG. A) is positioned between the first post top and the first supporting structure (as illustrated in Modified FIG. A) with the cylindrical portion (Yeh: 517; FIG. 6) wrapped around a circumferential portion of the first post top (Yeh: about 35; FIG. 6) with the second set of projections (Yeh: 532; FIG. 1) abutting an end of the first post top (in deference to Modified FIG. A), the first set of 
Regarding claim 13, Feingold as Modified discloses (Modified FIG. A; Feingold: FIGS. 13, 15 and modified FIG. 4b; Yeh: FIGS. 1, 6, and 7) the air bed system of claim 12, wherein a second of the plurality of vibration isolators (with deference to Modified FIG. A) is positioned between the first post bottom (Modified FIG. A as set forth in claim 1 above) and the second supporting structure (as illustrated in Modified FIG. A as set forth in claim 1 above) with the cylindrical portion (Yeh: 517; FIG. 6) of the second of the plurality of vibration isolators wrapped around a circumferential portion of the first post bottom (as illustrated in FIG. 6 which fully wraps the cylindrical portion around the post [35]), with the second set of projections (Yeh: 532; FIG. 1) of the second supporting structure abutting an end of the first post bottom (as illustrated in Modified FIG. A), the first set of projections of the second of the plurality of vibration isolators abutting a printed circuit board (paragraph 0027 denoting that the support structure [22] may attach the manifold [30], circuit board [60], and the top and bottom support structures [80 and 20]), and the inner rim of the second of the plurality of vibration isolators abutting the second supporting structure (Modified FIG. A).
Regarding claim 14, Feingold as Modified discloses (Feingold: FIGS. 1, 13, and 15; Yeh: FIGS. 1, 6 and 7) the air bed system of claim 9, wherein the flow control assembly comprises a post having a post end (as illustrated in Modified FIG. A), wherein one of the plurality of vibration isolators is positioned between the post end and the first supporting structure (as illustrated in Modified FIG. A) with the cylindrical portion wrapped around a circumferential portion of the post (Yeh: as illustrated in FIG. 6), with the second set of projections (Yeh: 532) abutting the post end (Modified FIG. A), with the first set of projections (531) abutting the first supporting structure (As illustrated in Modified FIG. A), and with the inner rim abutting the first supporting structure (as illustrated in Modified FIG. A).
Regarding claim 15, Feingold as Modified discloses (Modified FIG. A; Yeh: FIG. 6) the air bed system of claim 8, wherein the flow control assembly comprises a post (Modified FIG. A) having a post end (as illustrated in modified FIG. A), wherein one of the plurality of vibration isolators is positioned between the post end and the first supporting structure (as illustrated in Modified FIG. A) with the cylindrical portion wrapped around a circumferential portion of the post (Yeh: as illustrated in FIG. 6), with the annular portion abutting the post end and the first supporting structure (as illustrated in Modified FIG. A).
Regarding claim 17, Feingold discloses (FIG. 1, 2, and 13) an air controller (42 and 30; FIG. 1) comprising: an air pump (42; FIG. 1); a flow control assembly (30) having an air manifold (as illustrated in FIG. 1) fluidly connected to the air pump (42) and a plurality of valves (35; FIG. 2) mounted to the air manifold (as illustrated in FIG. 1); a housing (80 and 20; FIGS. 13 and 1 respectively) comprising first (22; FIG. 13) and second (22; FIG. 1) supporting structures respectively, wherein the flow control assembly is supported between the first and second supporting structure (paragraph 0027: “The platform 20 may also…as for attaching the enclosure top 80 (FIG. 11)”).
However, Feingold does not disclose a plurality of vibration isolators positioned between the first supporting structure or second supporting structure and the flow control assembly or air pump.
Regardless, Yeh teaches (FIGS. 1, 6 and 7) a vibrational dampener and isolator (10; FIG. 7) that is positioned between a first supporting structure and a second supporting structure (both 43 {sidewalls} of FIG. 7).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the vibrational dampeners of Yeh (10; FIG. 7; excluding elements 515, 31, and 33; FIGS. 1 and 2) into the suspended airflow system of Feingold (30 as connected between 80 and 20 through 22; FIGS. 1 and 6; paragraph 0027). Where it is acknowledged in Yeh that  “the vibration generated… will be absorbed by the vibration dampening structures 10 because of the shock-
Thus, it would have been simple modification to incorporate the vibrational dampeners of Yeh (as illustrated and arranged about a suspended structure in FIG. 7, excluding portions 515, 31, and 33; FIGS. 1 and 2) into the suspended airflow system of Feingold (30 as connected between 80 and 20 through 22; FIGS. 1 and 6; paragraph 0027) and incorporating the post portion of Yeh (35; FIG. 1) into the air flow structure of Feingold (in a capacity similar to the protrusion nearest reference numeral 30 in FIG. 15) where advantageously the structures thereof would better address and absorb vibrations generated by the structure as Yeh acknowledges (Col. 3, lines 43-46) and further where Yeh acknowledges that the dampener may be secured relative to the post (Col. 3, lines 5-12). The combination hereafter ‘Feingold as Modified’
Regarding claim 18, Feingold as Modified discloses (Yeh: FIGS. 1 and 6) the air controller of claim 17, wherein each of the plurality of vibration isolators comprise a cylindrical portion (Yeh: 517; FIG. 6) extending substantially circumferentially about an axis (Through 513; FIG. 1) and an annular portion (atop 53, the annular planar surface as observed in FIG. 1) extending substantially radially with respect to the axis and having an inner rim (about 513; FIG. 1) defining a hole (513; As illustrated in FIG. 1) and an outer rim connected to an end of the cylindrical portion and wherein the annular portion comprises a first set of projections (Yeh: 531; FIG. 1) extending from a first side of the annular portion (as illustrated in FIG. 1) and a second set of projections (532) extending from a second side of the annular portion (as .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address air flow systems that utilize a manifold in a housing for an inflatable bed; air pumps that utilize vibrational dampeners therein; systems dampened in a suspended state between two supporting structures;  particular cap/dampener structures with a cylindrical portion, annular portion, and a plurality of projections on the annular portion; particular vibrational isolators of configurations comprising annular portions, cylindrical portions, and pluralities of projections on the annular portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LUKE HALL/               Examiner, Art Unit 3673                                                                                                                                                                                         

/DAVID R HARE/               Primary Examiner, Art Unit 3673                                                                                                                                                                                         
1/28/2022